The question is coverage. A policy was issued on or before July 1, 1934. Evidence was received showing that on about that date it was delivered to the employer, together with notices to be posted in the plant; that credit for the premium was given until September fifth. The policy was returned to the agent of the company by the employer on August first. No steps were taken to effect a legal cancellation. The accident happened on August sixth. The policy was in force. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P J., Rhodes, McNamee, Bliss and Heffernan, JJ.